DISSENTING OPINION OF
GALBRAITH, J.
I am inclined to concur in one finding made by tbe court,, namely, that tbe respondent, under bis own evidence, is guilty of a misuse of tbe process of tbe court in bringing tbe injunction and guardianship proceedings. Still it is apparent that tbe wrong done thereby is more theoretical than real; that Sumner was annoyed and worried by tbe suits is clear, but as a result of tbe suits be made a generous allowance to bis aged; and helpless sister. This ought to count for something.
*242It should be remembered in behalf of the respondent that suits to put John K. Sumner under guardianship have been brought so often in the courts of this country that the respondent may have honestly believed that it was legitimate and proper to commence the suits although they were not pressed •to a logical conclusion.
I do not think that the evidence justifies the court in differentiating betwéen the motive of the respondent and his client in the commencement of the proceedings, since every step taken therein seems to have been consented to and approved by the •client. Nor does the testimony support the finding that.the respondent was guilty of blackmailing the railroad company by compelling it to pay his fee, although that fee was excessive. The additional $5,000 was paid by the company voluntarily .and was added to and recited in the deed as a part of the consideration for the land. There is much to support the conviction that with this fee added to the agreed consideration the company did not pay the actual value of the land conveyed. The respondent was regularly employed in those cases and was entitled to pay for his services. It seems that his client was not willing to pay his fee from the sum obtained for her but was willing that the railroad company should pay the amount •asked as a fee and that the company voluntarily paid it. These facts fall short of establishing a case of blackmail.
Again the evidence to my mind does not sustain the finding .that the respondent “by means of threats and intimidations and .taking advantage of the mental infirmities of Sumner, caused the latter to pay him an excessive fee.” The fee of $2,000 paid the respondent was possibly excessive but it is not probable that Sumner was intimidated by threats to pay it. The respondent did not take Sumner alone into the privacy of his back office to talk to him about the fee. All of the conversations with Sumner about the fee were in the presence of Sumner’s “leading counsel” and his friend, K. W. Davis, and when the amount w'as agreed on the respondent insisted that it be paid in the presence of the Circuit Judge. This latter fact alone demon-*243«trates tbe honesty of bis intention. This charge should fall by reason of its sheer improbability and for want of support by credible testimony.
I can overlook some irregularities in the respondent on' account of his well known idiosyncrasies and his frank and open method of doing business. I fear that the court has not made due allowance for these in’ its opinion. The respondent does battle in the open and not from ambush. This is something in his favor.
The reputation of the respondent for honesty and integrity in the community was testified to by some of the leading members of the bar, one of whom (Hon. E. M. Hatch) was and is the senior counsel of the Oahu Eailway and Land Company, the -corporation that the respondent is found guilty of blackmailing.
Hon. E. P. Dole, former Attorney General of the Territory, testified in part as follows:
“Do you know — have you had frequent occasion to be brought into contact with me in business, professionally and socially? A. I have a great deal. Q. What is my reputation in this community as to fair dealing and honesty, and my professional standing? A. I think it is very good. * * * * Q. And that is your conclusion; what is it based on, Mr. Dole ? A. Well I have known Mr. Davis well for over eight years. I have come in contact with him in one way and another a great deal. His peculiarities have caused him to be widely and generally discussed among the bar and among the laity, which discussions I have heard a great deal, and while his peculiarities have been censured in these discussions, his erratic traits, and he has been accused of doing many things which a man of different temperament would not do, in all I have heard said about him I have never heard an opinion expressed that in his professional course that he was not an honest and upright lawyer. His traits are such that he attracts the attention of the whole communiy and a great deal of discussion concerning him has been had, and if Ee had a reputation for being a dishonest lawyer, I certainly would know it.”
*244S. M. Ballou, Esq., and Hon. W. L. Stanley testified to the peculiarities of the respondent, also to bis good standing in the community.
The respondent is deserving of some reproof and punishment from the court for the abuse of legal process but the judgment-announced goes far beyond the demands of justice and is unreasonable and excessive.